— In a support proceeding pursuant to article 4 of the Family Court Act, the appeal is from so much of an order of the Family Court, Kings County, dated August 17, 1978, as awarded the petitioner wife support of $85 per week. Order modified, on the law, by adding thereto a provision that upon an increase in the wife’s gross salary the support award shall decline by an equal amount. As so modified, order affirmed insofar as appealed from, without costs or disbursements. Although the Family Court found that there was some misconduct by both parties, fault on the part of the wife is not an absolute bar to an award of support under section 412 of the Family Court Act (Matter of Basdekis v Basdekis, 57 AD2d 567). Although the five-year-old marriage has been childless, the wife has just graduated from college and her net salary from her current entry level position in marketing, which was the field of her college study, is only $135 per week. Her husband, a television producer, earns in excess of $35,000 annually, plus royalties and an expense account. We believe that the appellant should continue to support his wife during her period of economic transition, but the support *588obligation should be decreased as petitioner’s income increases. Suozzi, O’Connor and Lazer, JJ., concur.